Citation Nr: 1448072	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  06-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected bilateral hearing loss and/or right ear tinnitus.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The case was remanded in May 2013 and January 2014 to afford the Veteran examinations and to obtain records.  Review of the record indicates substantial compliance as discussed in detail below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but withdrew his request.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the appeal period has the Veteran exhibited a confirmed diagnosis of current Meniere's disease.


CONCLUSION OF LAW

Meniere's disease was not incurred or aggravated in service and is not proximately due to or the result of the service-connected bilateral hearing loss and/or right ear tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in April 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  In obtaining the Veteran's treatment records, the case was remanded in January 2014 to obtain a copy of a June 2013 VA examination report and a September 2013 VA audiological examination report.  The Appeals Management Center (AMC) obtained the Veteran's pertinent VA records dated from February 2013 through October 2013; these did not include a June 2013 examination report.  It appears that such report is unavailable; there is no indication that remanding the issue yet again would result in obtaining this report.  As such, the Board finds that another remand is not necessary as it would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  Furthermore, the Veteran was subsequently afforded a thorough examination in March 2014, which compensates for the fact that a previous examination is not of record.

Pertinent VA examinations were obtained in September 2007 with a November 2007 addendum and March 2014; a medical opinion was also obtained in October 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders; the opinion is sufficient as the examiner reviewed all of the Veteran's pertinent records and provided a thorough rationale.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show several ear complaints, but no diagnosis of Meniere's disease.  Examinations in March 1955, August 1958, and December 1974 all revealed clinically normal ears and neurologic system.  In his December 1974 report of medical history, the Veteran answered yes to dizziness or fainting spells and no to ear trouble.  He reported occasional postural dizziness when abruptly standing.  It was noted that no treatment was required.  His April 1976 retirement examination again revealed clinically normal ears and neurologic system.  In his report of medical history, he denied dizziness or fainting spells and ear trouble.  

Post-service treatment records show that the Veteran first complained of dizziness in September 1998.  Treatment records dated from September 1998 to December 1998 reflect complaints of dizziness and vertigo.  One November 1998 shows that the Veteran reported having the sudden onset of right ear hearing loss.  Some of these records reflect a diagnosis of Meniere's disease and vertigo.  A record in November 1998 shows that the cause of the Veteran's vertigo was uncertain.  Another November 1998 record shows that the Veteran complained of dizziness, reported as being "off-balance."  One of the December 1998 records shows that the Veteran was diagnosed with sudden right ear hearing loss with vertigo.  

At an August 2004 VA examination for his service-connected bilateral hearing loss and tinnitus, the examiner opined that as the Veteran's vertigo occurred 20 years after military retirement, it was not felt to be related to acoustic trauma in service.  No diagnosis of Meniere's disease was made.  

A July 2005 audiological evaluation shows that the Veteran had an abnormal videonystagmography (VNG) study.  The records shows that the test results were not typical and that some of the positional and gaze tests contained what the evaluator could "only describe as 'junk' in the patterns."  No diagnosis of Meniere's disease was made.  At a November 2005 VA audiological examination, the Veteran reported first having vertigo in 1998 and being diagnosed with Meniere's at that time.  An October 2006 record shows that the Veteran was diagnosed with idiopathic dizziness with peripheral component.  The record shows that it was not certain the Veteran's dizziness was secondary to Meniere's.  In February 2007, the Veteran was diagnosed with imbalance and dizziness, not otherwise specified.  Another record also dated in February 2007 reveals that the Veteran's symptoms were largely imbalance, not frank vertigo.  A March 2007 neurology consultation shows that the Veteran's subacute hearing loss, vertigo and chronic imbalance were highly suggestive of Meniere's.  

The Veteran was afforded an ear diseases VA examination in September 2007.  He was diagnosed with Meniere's disease.  However, an addendum opinion from the same examiner was obtained in November 2007.  The examiner noted that the Veteran's records showed that he had sudden hearing loss associated with more ringing and then disequilibrium and balance disturbances.  The examiner noted that the Veteran's balance disturbances had gradually improved and were fairly stable, but his profound hearing loss continued.  The examiner opined that the Veteran's symptoms were not Meniere's disease.  The examiner opined that the Veteran had sudden hearing loss, which in that age group was most likely vascular but could be conceivably be of viral etiology.  The examiner opined that the etiology was not known, and as stated, was most likely vascular.  The examiner noted that that was a very typical course in a sudden profound hearing loss in an elderly patient.  The examiner also noted that that might occur in patients who were not so elderly.  The examiner further noted that the Veteran did have hearing loss, which was service-connected and his tinnitus certainly was service-connected and most likely due to acoustic trauma, which occurred during his military career.  The examiner concluded that the Veteran's symptoms were sudden hearing loss, neurosensory in type, and not associated with Meniere's disease.  

A December 2008 record shows a diagnosis of Meniere's disease.  A January 2010 record shows that the Veteran had a history of Meniere's disease, but his dizziness seemed to be more suspicious for lightheadedness and fear of falling.  A February 2010 record reveals that the Veteran asked about Meniere's disease.  The physician opined that the Veteran's dizziness did not appear to be vertiginous.  The Veteran was diagnosed with a history of chronic dizziness, be it central or peripheral nervous system in origin.  This record also reveals that a CT of the head showed cerebral atrophy; the Veteran was diagnosed with chronic inflammatory demyelinating polyneuropathy (CIDP).  A September 2013 record shows that VNG testing conducted in connection with a VA examination revealed unremarkable test findings.  

A VA medical opinion without an examination was obtained in October 2013.  The diagnosis was sudden sensorineural hearing loss with dizziness onset 1998.  The examiner opined that the Veteran was exposed to noise in military and sustained a significant bilateral nerve hearing loss and tinnitus.  The examiner noted that the Veteran's vestibular symptoms came about years later and were related to a sudden sensorineural hearing loss in the right ear; that was unrelated to his prior noise exposure and hearing loss sustained in the military.  The examiner concluded that it was therefore unlikely that the Veteran's dizziness symptoms were related to military service.  The examiner opined that the etiology of the Veteran's dizziness related to his sudden hearing loss in the right ear and had no connection to the ear condition (hearing loss and tinnitus) that resulted from military exposure.

The Veteran was afforded a VA examination in March 2014.  He was diagnosed with impairment of balance.  The examiner noted the 1974 STR showing dizziness.  The Veteran reported ongoing symptoms, which worsened with time.  The examiner noted the Veteran's pertinent post-service treatment records showing his complaints and the diagnoses of Meniere's disease.  The examiner also noted that the Veteran's records in 2010 showed that he had a severe sensorimotor peripheral neuropathy; a CT of the head revealed cerebral atrophy; and he had a loss of proprioception (position sense) in his lower legs.  The examiner noted the Veteran having been diagnosed with CIDP.  The examiner opined that the Veteran did not have findings, signs or symptoms attributable to Meniere's.  The examiner opined that based on the totality of the records and diagnoses made in 2010, it was less likely than not that the Veteran had any vestibular disorder.

The examiner noted that the Veteran had balance issues starting in 1998.  The examiner opined that while some called that Meniere's disease, documentation and evaluation in 1998 gave adequate doubt as to the accuracy of calling the Veteran's balance issues "Meniere's" as he had no true vertigo.  The examiner noted that a 1998 record and records in 2010 both stated that the Veteran had more balance issues than any true (spinning) vertigo.  The examiner observed that Meniere's disease requires the presence of true vertigo for accurate diagnosis.  The examiner noted that the Veteran had been diagnosed with a severe sensorimotor peripheral neuropathy from which he had complete loss of proprioception in his feet.  The examiner opined that without any proprioception in the feet, there would be balance issues as the brain cannot interpret the position of the feet and then appropriately adjust the rest of the body's sense of position based on the position of the feet.  The examiner concluded that the Veteran's severe peripheral neuropathy was most likely the cause of his balance issues.  The examiner opined that given the presence of severe peripheral neuropathy as a cause for balance issues and given then lack of true vertigo, the Veteran's condition was not consistent with Meniere's or other vestibular condition.

Based on a review of the evidence, the Board concludes that service connection for Meniere's disease is not warranted.  Although the Veteran is service-connected for bilateral hearing loss and right ear tinnitus, and has complaints of dizziness and balance problems, a confirmed diagnosis of Meniere's disease has not been shown at any time since the claim for service connection in 2007.   

In finding that the evidence does not show a confirmed diagnosis of Meniere's disease, the Board acknowledges that there are some treatment records reflecting such diagnosis as discussed above.  However, the Board finds that the negative evidence showing that the Veteran does not in fact have Meniere's disease outweighs those records.  As discussed above, some of the Veteran's records show that his dizziness was not true vertigo.  VA examiners in 2007 and 2014, who had the opportunity to interview and examine the Veteran, in addition to reviewing his treatment records, both opined that he did not in fact have Meniere's disease.  Both examinations were supported by thorough and well-reasoned rationales.  The treatment records containing a diagnosis of Meniere's disease do not include opinions supported by rationales as to why the Veteran had that diagnosis.  As discussed by the March 2014 examiner, Meniere's disease requires the presence of true vertigo for an accurate diagnosis.  The records showing a diagnosis of Meniere's disease since the claim for service connection do not confirm that he had true vertigo as opposed to balance issues.  In this case, considering the totality of the evidence of record, the Board is unable to conclude that the evidence supports a finding that the Veteran has a confirmed diagnosis of Meniere's disease for the reasons discussed by the March 2014 examiner.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332 (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the totality of the evidence of record outweighs a finding that the Veteran has a confirmed diagnosis of Meniere's disease.  

The Board acknowledges the Veteran's symptomatology during this appeal.  However, VA examiners have reviewed the Veteran's symptomology, yet still opined that he did not meet the criteria for a diagnosis of Meniere's disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of Meniere's disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

For the reasons set forth above, the evidence weighs against a finding that the Veteran has had a confirmed diagnosis of Meniere's disease during this appeal.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for Meniere's disease.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for Meniere's disease is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected bilateral hearing loss and/or right ear tinnitus is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


